Case 3:18-cv-01286-MAB Document 42 Filed 09/03/20 Page 1 of 1 Page ID #280




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 REYNEL VALENCIA                             )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-01286-MAB
                                             )
 EMMANUEL AFUWAPE,                           )
                                             )
                     Defendant.              )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated September

3, 2020 (Doc. 41). Defendant Emmanuel Afuwape was DISMISSED with prejudice from

this action. Accordingly, this action was DISMISSED with prejudice in its entirety

pursuant to Federal Rule of Civil Procedure 41(b).

       DATED: September 3, 2020

                                        MARGARET M. ROBERTIE,
                                        Clerk of Court

                                        BY: /s/ Jennifer Jones
                                           Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                       Page 1 of 1
